DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1.	This office action is in response to the Request for Continued Examination received 5/22/2020.
2.	Claims 1, 3-6, 17-19, 21, 22, and 27-32 are pending in the application. Claims 1, 21, and 22 are independent claims. Claims 2, 7-16, 20, and 23-26 have been cancelled by applicant. 
3.	The rejection of claims 1, 3-8, 11, 12, 18, 19, 21, 22, and 26 under 35 U.S.C. 103 as being unpatentable over Guttman has been withdrawn pursuant to the amendments.





Claim Rejections - 35 USC § 101
4.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


5.	Claims 1, 3-6, 17-19, 21, 22, and 27-32 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
In reference to independent claim 1, the claim recites determining whether a cell includes a measure and a unit of measure, determining whether the measure and the unit of measure and measure are compatible, valid, and compatible. 

This judicial exception is not integrated into a practical application. In particular, the claim only recites the additional elements entering a cell value into a cell and associating the cell value with the cell as a text input based on the determination steps. The additional steps of entering a cell value could be done through paper and pencil by a user entering data and further the step is recited at a high-level of 
In reference to independent claims 21 and 22, the claims recite similar language and limitations to what is found in independent claim 1. Therefore, the claim is rejected under similar rationale. 
In reference to dependent claim 3, the claim recites ‘wherein the unit of measure is distinct from the display format’. The limitation does not further resolve the statutory deficiencies of claim 1 as the limitation is directed to a mental process of evaluating information within a document.
In reference to dependent claim 4, the claim recites ‘in response to a determination that the measure and the unit of measure are compatible, indicate to display the measure and a representation of the unit of measure in the cell’. The unit of measure and measure were already in the cell which means upon the mental step of evaluating the measure and unit of measure, the data is left alone. The limitation is directed to the mental step of evaluating data on a document.
In reference to dependent 5 and 6, the claims recite different results based upon different determinations made by evaluating the data through a similar mental step. Thus, the claims do not 
In reference to dependent claim 17 and 18, the claim recites ‘wherein the unit of measure is from the International System of Units’. The type of unit of measure does not include additional elements that are sufficient to amount to significantly more than the judicial exception.
In reference to dependent claim 19, the claim recites a delimiter that separates the measure and the unit of measure. The delimiter does not include additional elements that are sufficient to amount to significantly more than the judicial exception.
In reference to dependent claim 27, the claim recites ‘in response to a determination that the measure and the unit of measure are not compatible, indicate to display an error message in the cell’. The result of displaying an error message based on the determination could be a result of human evaluation of data in a cell and thus a determination (i.e. human evaluation) could result in a user writing an error message in the cell. 
In reference to dependent claim 28 and 29, the claims recite a specific determination made with respect to an evaluation could be accomplished as a process done in the mind. Further, an association made as a result of the determination and the determination step fail to include additional elements sufficient to amount to significantly more than the judicial exception.
In reference to dependent claim 30, the claim recites the process is further configured to save the cell value as a text string. The limitation is recited at a high-level of generality and a function that could be performed through a basic computer function of storing a value using a computer processor.  The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.
In reference to dependent claim 31, the recites parsing the cell value into a first part and a second part, wherein the first part corresponds to the measure and the second part corresponds to the unit of 
In reference to dependent claim 32, the claim recites in response to a determination that the measure and the unit of measure are compatible, indicate to display a measured value in the cell, wherein the measured value comprises the first part and a representation of the unit of measure. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. The limitation is recited at a high-level of generality and a function that could be performed through a basic computer function of display a value using a computer processor.



Response to Arguments
6.	Applicant’s arguments with respect to claims 1, 3-6, 17-19, 21, 22, and 27-32 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Applicant made amendments to the claims that, when read as whole, changed the scope of the invention. The changes required the examiner to withdraw the prior art rejection under Guttman.





Conclusion
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW J LUDWIG whose telephone number is (571)272-4127.  The examiner can normally be reached on Mon - Fri. 9-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Hong can be reached on 571-272-4124.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MATTHEW J. LUDWIG
Examiner
Art Unit 2178



/STEPHEN S HONG/Supervisory Patent Examiner, Art Unit 2178